Citation Nr: 0803328	
Decision Date: 01/30/08    Archive Date: 02/08/08

DOCKET NO.  03-04 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

1.  Entitlement to service connection for residuals of 
lymphanginitis of both arms and the left hand.

2.  Entitlement to service connection for right testicular 
pain.

3.  Entitlement to service connection for an eye condition.

4.  Entitlement to service connection for an abscess of the 
brain, status post left craniotomy with epileptic seizures.

5.  Entitlement to an initial compensable rating for left 
varicocele.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from August 1958 to June 
1960.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from June 2000 and February 2002 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania.  

As set forth in more detail below, a remand of this matter is 
required.  The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.


REMAND

In connection with this appeal, the veteran requested and was 
scheduled for a personal hearing before a Veterans Law Judge 
at the RO, to be held in June 2004.  On multiple occasions 
thereafter, the veteran requested rescheduling of his hearing 
for medical records.  Most recently, his Board hearing was 
rescheduled for October 2005.  Prior to the hearing, however, 
the veteran again contacted the RO and indicated that he 
would be unable to attend the hearing for medical reasons.  
He again requested rescheduling of the hearing.

The Board notes this case has been pending for many years, 
due in part to the veteran's repeated requests to reschedule 
his Board hearing.  While it would be the Board's preference 
to resolve this matter without further delay, under 
applicable regulation, a hearing on appeal must be granted if 
a veteran, or his or her representative, expresses a desire 
to appear in person.  38 C.F.R. § 20.700 (2007).

In fact, the importance of responding to a request for a 
hearing is recognized under 38 C.F.R. § 20.904(a)(3) (2007), 
as a Board decision may be vacated when there is a 
prejudicial failure to afford an appellant a personal 
hearing.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 
19.76, 20.700, 20.703, 20.704, 20.904 (a)(3) (2007).

In this case, in January 2008, after considering the 
evidence, the Board granted the veteran's motion to 
reschedule his October 2005 Board hearing based on good 
cause.  38 C.F.R. § 20.702 (2007).  Because Travel Board 
hearings are scheduled by the RO, a remand of this matter is 
necessary. See 38 C.F.R. §§ 20.700, 20.704(a).  The veteran 
is advised that a Board hearing is not mandatory, and he may 
elect to have his appeal forwarded to the Board without such 
a hearing.  

Accordingly, this case is REMANDED for the following:

The veteran should be scheduled, in 
accordance with appropriate procedures, 
for a personal hearing before a Veterans 
Law Judge at the RO.  38 U.S.C.A. § 7107 
(West 2002).  A copy of the notice to the 
veteran of the scheduling of the hearing 
should be placed in the record, keeping 
in mind the 30-day advance notice 
requirement specified at 38 C.F.R. § 
19.76 (2007).

The case should then be returned to the Board for further 
appellate consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



